Citation Nr: 1731629	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-26 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial higher rating for post-traumatic stress disorder (PTSD), evaluated as 30 percent disabling prior to June 6, 2013, and 50 percent thereafter.


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to February 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which granted service connection for PTSD and assigned a 30 percent disability evaluation, effective January 10, 2008. Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina.

In a July 2010 rating decision, the RO granted an earlier effective date of January 10, 2007 for the award of service connection. Subsequently, in a January 2014 rating decision, the RO granted a 50 percent disability rating, effective June 6, 2013. However, where there is no clearly expressed intent to limit the appeal to entitlement to a specified disability rating, the RO and Board are required to consider entitlement to all available ratings for that condition. AB v. Brown, 6 Vet. App. 35, 39 (1993). The issue therefore remains in appellate status and has been characterized as set forth on the front page of this decision.

The Board previously remanded this case in September 2014 to afford the Veteran his requested Board hearing. The veteran testified at a Board hearing before the undersigned Veterans Law Judge conducted via videoconference in May 2015. A copy of the hearing transcript is of record.

At the Board hearing, the Veteran submitted additional evidence along with a waiver of RO consideration of such evidence. 38 C.F.R. § 20.1304(c). Thus, the Board may properly consider this evidence.

The Board also observes that at the Board hearing, the Veteran's representative clarified that the Veteran was not seeking an effective date prior to January 10, 2007, for the award of service connection for PTSD; rather, the Veteran was only seeking an initial higher rating from the date. Thus, the only matter currently on appeal is the issue of a higher initial rating for PTSD as set forth on the front page.

The Board remanded the matter again in July 2015 for additional development. It has now been returned to the Board for further appellate review.


FINDING OF FACT

In a June 2016 correspondence, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that the Veteran wished to withdraw the issue currently on appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of entitlement to an initial rating in excess of 30 percent prior to June 6, 2013, and 50 percent thereafter for PTSD have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his authorized representative. 38 C.F.R. § 20.204. 

In the present case, the Veteran's representative submitted a written statement, received in June 2016, expressing his desire to withdraw his appeal as to the issue currently on appeal. As the Veteran has withdrawn his appeal as to this issue, there remains no allegation of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal regarding the issue of entitlement to an initial rating in excess of 30 percent prior to June 6, 2013, and 50 percent thereafter for PTSD is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


